496 So. 2d 240 (1986)
The STATE of Florida, Appellant,
v.
Manuel RODRIGUEZ, Appellee.
No. 86-119.
District Court of Appeal of Florida, Third District.
October 28, 1986.
Jim Smith, Atty. Gen., and Steven T. Scott, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Thomas G. Murray, Asst. Public Defender, for appellee.
Before HENDRY, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
We affirm the sentence under review departing downward from the sentencing guidelines upon a holding that the trial court gave clear and convincing reasons, supported by the record, for the departure and, accordingly, did not abuse its discretion *241 in sentencing the defendant below the guidelines. See State v. Rice, 464 So. 2d 684, 686 (Fla. 5th DCA 1985) (defendant's age and complete lack of criminal record may be considered in mitigation of guidelines sentence); State v. Twelves, 463 So. 2d 493 (Fla. 2d DCA 1985) (showing of support of relatives and friends for defendant's rehabilitation properly considered in mitigating sentence).
Affirmed.